DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/22/2022. Claims 7 and 14 were canceled. Claims 1-6, 8-13, and 15-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Varadharajan et al. US 2015/0074060) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basov et al. US 9,430,331 (“Basov”) in view of Varadharajan et al. US 2015/0074060 (“Varadharajan”).
As per independent claim 1, Basov teaches A method for generating backups of assets (A method for creating full and incremental backups of a file system (mapped to assets) in data storage is provided, col 1 lines 63-65), the method comprising:
identifying, by a backup agent (A backup facility 54, col 5 lines 63-64 and FIG. 2), a backup generation event associated with an asset (At periodic times or when invoked by a client, the backup facility 54 creates an incremental backup copy 56, 57 of the file system. Each incremental backup copy 56, 57 includes copies of files that have changed since the time of the last backup, col 5 lines 63-67 and FIG. 2);
in response to identifying the backup generation event: obtaining change information associated with the asset, wherein the change information comprises at least one change list (Referring to FIG. 7, a first pointer 116 points to a first list 125 of changed files in a directory of an INODE 110. A second pointer 117 points to a second list 126 of changed files in the directory of the INODE 110, col 10 lines 6-10 and FIG. 7. Referring to FIG. 12, a routine 94 synchronizes a quiescent state of the file system with a particular one of the lists 116, 117 being used to record the changed files in the file system, col 11 lines 36-39 and FIG. 12);
generating an asset backup using the at least one change list (Referring to FIG. 12, a routine 94 synchronizes a quiescent state of the file system with a particular one of the lists 116, 117 being used to record the changed files in the file system, col 11 lines 36-39 and FIG. 12), wherein the asset backup comprises asset backup data (Referring to FIG. 12, at step 184, a background routine 95 is enabled for copying the changed files to backup storage, col 11 lines 46-47 and FIG. 12), asset backup metadata (File’s data and metadata are stored in the backup, col 1 lines 29-30), and historical metadata (The start time of each incremental backup is stored in association with the incremental backup, col 6 lines 9-10 and FIG. 2);
storing the asset backup in a backup storage (Referring to FIG. 12, at step 184, a background routine 95 is enabled for copying the changed files to backup storage, col 11 lines 46-47 and FIG. 12. File’s data and metadata are stored in the backup, col 1 lines 29-30. The start time of each incremental backup is stored in association with the incremental backup, col 6 lines 9-10 and FIG. 2).
Basov may not explicitly disclose, but in an analogous art in the same field of endeavor, Varadharajan teaches wherein the historical metadata specifies (Payload data and payload metadata is generally communicated between data agents 142 and media agents 144 (or otherwise between client computing device(s) 102 and secondary storage computing device(s) 106). Payload metadata can include any of the types of metadata described herein, and may be written to a storage device (e.g., secondary storage device) along with payload content data, e.g., in the form of a header, para 0107): 
operations performed on elements of the asset (Metadata can include a schedule in which data is migrated to secondary storage or long term storage, para 0078),
points-in-time associated with the operations (Metadata can include the last modified time (e.g., the time of the most recent modification), creation data, last accessed time, etc., para 0078),
users associated with the operations (Metadata can include the data owner, e.g., client or user that generates the data, para 0078).
Given the teaching of Varadharajan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Basov with “wherein the historical metadata specifies: operations performed on elements of the asset, points-in-time associated with the operations, and users associated with the operations”. The motivation would be that the invention provides for improved data presentation and access features, para 0004 of Varadharajan. 
As per dependent claim 2, Basov in combination with Varadharajan discloses the method of claim 1. Basov teaches wherein generating the asset backup using the at least one change list comprises: making a determination that a single change list is included in the change information (Referring to FIG. 14, in a determining step 202, the LSB (Least Significant Bit) of the last backup number is checked to select one of the two lists pointed by the pointers 116 and 117. If the LSB is 0, then the pointer 117 pointing to the list is selected. Otherwise, if the LSB is 1, the pointer 116 to the list is selected and the routine branches to the flow diagram illustrated in FIG. 15, col 12 lines 6-15 and FIGS. 14-15);
in response to the determination: identifying an element of the elements of the asset included in the single change list (Referring to FIG. 15, in a step 214, the first entry from the selected list is selected, col 13 lines 5-6 and FIG. 15);
identifying intermediate operations associated with the element using the single change list (Referring to FIG. 15, in a step 216, the entry selected in step 214 is checked to determine whether the entry is a directory. If the entry is for a directory, responsive to the positive determination at step 216, in a step 218 and for an entry in the directory, it is determined whether or not the creation time or the modification time for the entry is greater than the time of the last backup. If the creation time or the modification time of the entry is greater than the time of the last backup, then in step 219, the file of the entry is copied to the backup storage, col 13 lines 8-18 and FIG. 15);
identifying duplicate operations associated with the element using the single change list (Separate database of files that have already been copied to the current incremental backup is maintained. Before copying each file, the database is accessed to determine whether each file has already been backed up, and if so, the copying is terminated to avoid creating duplicate copy in the current incremental backup, col 12 line 63 to col 13 line 3);
generating a consolidated change list associated with the element based on the intermediate operations and the duplicate operations (Separate database of files that have already been copied to the current incremental backup is maintained. Before copying each file, the database is accessed to determine whether each file has already been backed up, and if so, the copying is terminated to avoid creating duplicate copy in the current incremental backup, col 12 line 63 to col 13 line 3);
generating the historical metadata based on the consolidated change list (The start time of each incremental backup is stored in association with the incremental backup, col 6 lines 9-10 and FIG. 2);
generating the asset backup using asset data associated with the asset (In step 219, the file of the entry is copied to the backup storage, col 13 lines 8-18 and FIG. 15).
As per dependent claim 3, Basov in combination with Varadharajan discloses the method of claim 2. Basov teaches wherein the consolidated change list comprises chronologically ordered, non-duplicative operations performed on the element (Separate database of files that have already been copied to the current incremental backup is maintained. Before copying each file, the database is accessed to determine whether each file has already been backed up, and if so, the copying is terminated to avoid creating duplicate copy in the current incremental backup, col 12 line 63 to col 13 line 3. Since a file is copied to the backup storage if and only if the creation time or the modification time of the file is greater than the time of the last backup, col 13 lines 12-16 and step 218 of FIG. 15, the separate database is maintained in a chronological order).
As per dependent claim 4, Basov in combination with Varadharajan discloses the method of claim 1. As per dependent claim 4, the claim limitations associated with each of the claimed first change list and the second change list are rejected based on arguments provided above for similar rejected dependent claim 2. In other words, all claim limitations associated with the first change list are rejected based on arguments provided above for dependent claim 2, and all claim limitations associated with the second change list are rejected based on arguments provided above for dependent claim 2. Basov teaches that, referring to FIGS. 16-17, the LSB of the last backup number is masked off to provide a switch for switching between the first and second list pointers 116 and 117, col 13 lines 31-36.
As per dependent claim 5, Basov in combination with Varadharajan discloses the method of claim 1. Basov teaches wherein the change information specifies operations performed on the elements of the asset since a previous asset backup associated with the asset was generated (Referring to FIG. 7, a first pointer 116 points to a first list 125 of changed files in a directory of an INODE 110. A second pointer 117 points to a second list 126 of changed files in the directory of the INODE 110, col 10 lines 6-10 and FIG. 7).
As per dependent claim 6, Basov in combination with Varadharajan discloses the method of claim 5. Basov teaches wherein the operations comprise at least one of: moving the elements, creating the elements (FIG. 8 shows regular file attributes used by the backup facility. The attributes include a creation time 137, col 10 lines 11-15), deleting the elements, and modifying the elements (FIG. 8 shows regular file attributes used by the backup facility. The attributes include a modification time 138, col 10 lines 11-15).
As per claims 8-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6. See FIG. 2 for tape library unit 51.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6. For computer program product on a non-transitory computer readable medium, see col 2 lines 1-4 of Basov.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132